OPINION — AG — ** REGISTERED DENTISTS — COMPENSATION ** UNLESS THE DUTIES OF THE SECRETARY OF THE OKLAHOMA DENTAL ASSOCIATION ARE SUCH AS WILL PREVENT THE SECRETARY — TREASURER OF THE BOARD OF GOVERNORS OF REGISTERED DENTISTS FROM GIVING HIS " PERSONAL ATTENTION " OF HIS DUTIES AS SUCH SECRETARY — TREASURER, IT WILL BE 'LAWFUL' FOR HIM TO SERVE AS SUCH SECRETARY — TREASURER OF THE BOARD OF GOVERNORS OF REGISTERED DENTISTS OF OKLAHOMA AND RECEIVE COMPENSATION THEREFROM SAID BOARD. (DUAL OFFICE, DUAL COMPENSATION, SALARY, STATE) CITE:  51 O.S. 6 [51-6], ARTICLE II, SECTION 11, OPINION NO. FEBRUARY 12, 1952 (FRED HANSEN)